        CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Manuel Alvarez,
                                                          Case No.: 0:20-cv-2548
       Plaintiff,
v.
                                                              COMPLAINT
Cloud Willis & Ellis, LLC,
                                                       JURY TRIAL DEMANDED
       Defendant.


                                    INTRODUCTION

1.    The United States Congress has found abundant evidence of the use of abusive,

      deceptive, and unfair debt collection practices by many debt collectors, and has

      determined that abusive debt collection practices contribute to the number of personal

      bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

      privacy. Congress wrote the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et

      seq., to eliminate abusive debt collection practices by debt collectors, to ensure that

      those debt collectors who refrain from using abusive debt collection practices are not

      competitively disadvantaged, and to promote consistent State action to protect

      consumers against debt collection abuses.

2.    This action arises out of violations of the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. § 1692 et seq., by Defendant and its collection agents in their

      illegal efforts to collect a consumer debt from Plaintiff.




                                             -1-
      CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 2 of 20




                                  JURISDICTION

3.   Jurisdiction of this Court arises under U.S.C. § 1692k(d) and common law.

4.   Venue is proper because the acts and transactions occurred here, Plaintiff resides in

     Minnesota, and Defendant transacts business here.

5.   Defendant has transacted business within the State of Minnesota by attempting to

     collect a debt from Plaintiff via means of interstate commerce and/or the mails while

     Plaintiff was located within and permanently residing within the State of Minnesota.

6.   Defendant has transacted business within the State of Minnesota by operating a

     collection agency, making collection calls into Minnesota, and/or directing debt

     collection activities to Minnesota consumers.

                                      PARTIES

7.   Plaintiff Manuel Alvarez (hereinafter “Plaintiff”) is a natural person who resides in

     the County of Hennepin, State of Minnesota, and is a “consumer” as that term is

     defined by 15 U.S.C. § 1692a(3) or a person affected by a violation of that law.

8.   Defendant Cloud Willis & Ellis, LLC, (hereinafter “Defendant”) is a foreign

     corporation formed under Alabama state law and a collection agency unlicensed in

     Minnesota and law firm unlicensed in Minnesota, operating from a principal office

     address of 3928 Montclair Road, Suite 227, Birmingham, AL 35213, with a

     registered agent of Brian M. Cloud, 3928 Montclair Road, Suite 227, Birmingham,

     AL 35213, and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

                            FACTUAL ALLEGATIONS

9.   Within one year immediately preceding the filing of this complaint, Defendant


                                          -2-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 3 of 20




      attempted to collect from Plaintiff a financial obligation that was primarily for

      personal, family or household purposes, and is therefore a “debt” as that term is

      defined by 15 U.S.C. § 1692a(5), namely, a pharmacy bill in the amount of $880.97

      in the State of Minnesota.

10.   Plaintiff disputes this alleged debt, the final bill on this account, and any remaining

      balance, and is represented by the undersigned counsel both with respect to this debt

      and to the claims made herein.

                        Defendant’s Deceptive Collection Letter

11.   Sometime on or around September 21, 2020, Defendant contacted Plaintiff in an

      attempt to collect this debt by sending Plaintiff a debt collection letter into

      Minnesota (“letter”).

12.   Defendant’s letter states falsely implied a threat of legal action against Plaintiff

      when it states in pertinent part:

             This Firm has been hired by Alpha Omega Pharmacy Llc to collect the
             above-referenced account. Because of your failure to make payments as they
             become due, the account is now in default. The entire Balance Owed is due
             and demand is hereby made for payment of the Balance Owed.

             Unless you notify this office within 30 days after receiving this notice
             that you dispute the validity of this debt or any portion thereof, this
             office will assume this debt is valid. If you notify this office in writing
             within 30 days after receiving this notice that you dispute the validity of
             this debt or any portion thereof, this office will obtain verification of the
             debt or obtain a copy of a judgment and mail you a copy of such
             judgment or verification. If you request of this office in writing within
             30 days after receiving this notice this office will provide you with the
             name and address of the original creditor, if different from the current
             creditor. This office is attempting to collect a debt. Any information
             obtained will be used for that purpose. All further communications



                                            -3-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 4 of 20




             should be with this office only by contacting our law firm at (205) 201-7270
             or (866) 728-2098. This communication is from a debt collector.
             …
             PLEASE READ THE FOLLOWING INFORMATION:

             At this point in time, no attorney with this firm has personally reviewed the
             particular circumstances of your account. Cloud Willis & Ellis, LLC is not,
             at the time this letter was sent, acting as an attorney. We are acting as a debt
             collector. This letter should not be construed as a threat that this office will
             file suit against you. The attorneys in our firm are licensed to practice law
             only in Alabama and Georgia. Please make arrangements to pay this account
             I trust that you will give this letter your considered attention. If you would
             like to discuss payment or have any questions regarding this correspondence,
             please contact our office.

             Very truly yours,
             Cloud Willis & Ellis, LLC

      (italics added; bold and underline in original)

13.   Defendant’s inclusion of the statement with the “g-notice” required by the FDCPA

      that, “All further communications should be with this office only by contacting our

      law firm at (205) 201-7270 or (866) 728-2098,” would mislead an unsophisticated

      consumer about their right to dispute a debt in writing under 15 U.S.C. § 1692g,

      because it undermines and overshadows the import and meaning of this statutory

      notice of the Plaintiff’s rights.

14.   Defendant’s notice as required by 15 U.S.C. § 1692g is therefore a materially false

      and deceptive collection communication because it specifically contradicts the

      rights that Plaintiff has under the FDCPA in that it seeks to limit his communications

      with Defendant to a phone call—rather than allowing Plaintiff to dispute this debt

      in writing, as is his right under the FDCPA.




                                            -4-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 5 of 20




15.   A debt collector like Defendant who misstates or undermines a consumer’s right to

      dispute a debt in writing in order to obtain verification and validation information

      about that debt, violates the FDCPA with respect to Plaintiff. 15 U.S.C. §1692g.

16.   By instructing Plaintiff to only contact Defendant by phone at the very end of this

      statutorily required notice, Defendant’s 15 U.S.C. §§ 1692g notice overshadows

      Plaintiff’s rights to dispute this debt under the FDCPA and serves to contradict,

      confuse, mislead, and overshadow his right to dispute this debt and diminishes the

      clarity of the statutory validation notice.

        Defendant’s Unlicensed Collection Activity in the State of Minnesota

17.   Defendant had neither the right nor the legal ability to collect this debt from Plaintiff

      because Defendant is not a licensed collection agency, not a licensed attorney and/or

      not a registered law firm within the State of Minnesota.

18.   An unsophisticated consumer may be confused by the conflicting language of this

      letter, which on the one hand suggests that Defendant’s law firm is involved in

      collecting this debt, but on the other hand suggesting that no attorney has been

      involved.

19.   Minnesota law provides in pertinent part:

             332.33 LICENSING AND REGISTRATION.

             Subdivision 1. Requirement. Except as otherwise provided in this chapter,
             no person shall conduct within this state a collection agency or engage within
             this state in the business of collecting claims for others as defined in sections
             332.31 to 332.44, without having first applied for and obtained a collection
             agency license. A person acting under the authority of a collection agency,
             as a collector, must first register with the commissioner under this section. A



                                             -5-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 6 of 20




             registered collector may use one additional assumed name only if the
             assumed name is registered with and approved by the commissioner.

             Subd. 2. Penalty. A person who carries on business as a collection agency
             without first having obtained a license or acts as a collector without first
             having registered with the commissioner pursuant to sections 332.31 to
             332.44, or who carries on this business after the revocation, suspension, or
             expiration of a license or registration is guilty of a misdemeanor.

      Id.

20.   Minnesota law prohibits unlicensed collection agencies from collecting consumer

      debts without first being licensed in Minnesota and registering themselves with the

      Minnesota Secretary of State. Minn. Stat. §§ 332.31-332.44.

21.   Minnesota law prohibits a collection agency like Defendant from communicating

      with consumers in a misleading or deceptive manner by using the stationery of a

      lawyer. Minn. Stat. § 332.37 subd. (5).

22.   Defendant’s collection letter sent to Plaintiff on law firm letterhead, when

      Defendant is not authorized to practice law in the State of Minnesota and not

      licensed as a collection agency in the State of Minnesota, was an illegal act and a

      false and deceptive collection communication in violation of the FDCPA.

23.   Collection agency activities such as those undertaken by Defendant are heavily

      regulated activities within the State of Minnesota. See Minn. Stat. §§ 332.31-

      332.44.

24.   The practice of law is also a heavily regulated activity within the State of Minnesota.

25.   Minnesota law prohibits an unlicensed lawyer from holding itself out by word, letter

      or deed as competent to practice law.



                                            -6-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 7 of 20




26.   It was a false and deceptive debt collection practice for Defendant to suggest that it

      was authorized by Minnesota law to send a collection letter on attorney letterhead

      into the State for Minnesota without having first been licensed to practice law in

      Minnesota, and with having registered itself as a legal services corporation in

      Minnesota with the Minnesota Secretary of State.

27.   Plaintiff has substantive rights to deal with only collection agencies that are

      licensed, background-checked, bonded, regulated, and registered with the Secretary

      of State in Minnesota, and Defendant is none of these.

28.   It was illegal for Defendant to operate as either a law firm and/or collection agency

      in the State of Minnesota without a license and this illegal conduct materially

      affected Plaintiff’s ability to intelligently respond to this collection activity by

      Defendant.

29.   It is a materially false and deceptive debt collection practice for Defendant to hold

      itself out as authorized to engage in consumer debt collection within the State of

      Minnesota when it is not and a violation of Plaintiff’s rights under the FDCPA to be

      treated fairly by debt collectors who comply with state laws regulating their

      collection activities.

30.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(3), 1692e(5), 1692e(9), 1692e(10),

      1692e(11), 1692f, and 1692f(1), amongst others, as well as violations of Minnesota

      law.


                                            -7-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 8 of 20




                                         Summary

31.   The above-described collection conduct by Defendant in its efforts to collect this

      alleged debt from Plaintiff were oppressive, deceptive, misleading, unfair and illegal

      communications in an attempt to collect this alleged debt, all done in violation of

      numerous and multiple provisions of the FDCPA and Minnesota law.

32.   These collection actions taken by Defendant, and the collection employees

      employed by Defendant, were made in violation of multiple provisions of the

      FDCPA and Minnesota law, including but not limited to all of the provisions of

      those laws cited herein.

33.   These violations by Defendant were knowing, willful, negligent and/or intentional,

      and Defendant did not maintain procedures reasonably adapted to avoid any such

      violations.

34.   Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

      Plaintiff to suffer concrete and particularized harm because the FDCPA provides

      Plaintiff with the legally protected right to be treated fairly and truthfully with

      respect to any action for the collection of any consumer debt.

35.   Defendant’s deceptive, misleading and unfair representations with respect to its

      collection effort were material misrepresentations that affected and frustrated

      Plaintiff’s ability to intelligently respond to Defendant’s collection efforts because

      Plaintiff could not adequately respond to the Defendant’s demand for payment of

      this debt.

36.   Plaintiff has suffered an injury in fact that is fairly traceable to Defendant’s conduct


                                            -8-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 9 of 20




      and that is likely to be redressed by a favorable decision in this matter.

                              Unauthorized Practice of Law

37.   Minnesota Statute § 481.02 states in pertinent part:

             481.02 UNAUTHORIZED PRACTICE OF LAW.

             Subdivision 1. Prohibitions. It shall be unlawful for any person or
             association of persons, except members of the bar of Minnesota admitted
             and licensed to practice as attorneys at law, to appear as attorney or
             counselor at law in any action or proceeding in any court in this state to
             maintain, conduct, or defend the same, except personally as a party thereto
             in other than a representative capacity, or, by word, sign, letter, or
             advertisement, to hold out as competent or qualified to give legal advice
             or counsel, or to prepare legal documents, or as being engaged in
             advising or counseling in law or acting as attorney or counselor at law,
             or in furnishing to others the services of a lawyer or lawyers, or, for a fee or
             any consideration, to give legal advice or counsel, perform for or furnish to
             another legal services, or, for or without a fee or any consideration, to
             prepare, directly or through another, for another person, firm, or corporation,
             any will or testamentary disposition or instrument of trust serving purposes
             similar to those of a will, or, for a fee or any consideration, to prepare for
             another person, firm, or corporation, any other legal document, except as
             provided in subdivision 3.

             Subd. 2. Corporations. No corporation, organized for pecuniary profit,
             except an attorney's professional firm organized under chapter 319B, by
             or through its officers or employees or any one else … shall to any extent
             engage in, or hold itself out as being engaged in, the business of supplying
             services of a lawyer or lawyers; …

      (Bold emphasis added.)

38.   Defendant is not an attorney licensed to practice law in Minnesota and this law firm

      entity is not registered with the Minnesota Secretary of State. See generally, Minn.

      Stat. § 319B.03.

39.   Plaintiff could reasonably be misled into believing that Defendant had the right to

      sue Plaintiff in Minnesota to collect this debt, when it did not.


                                            -9-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 10 of 20




40.   Plaintiff could reasonably be misled into believing that Defendant was authorized

      to practice law here in Minnesota, when it was not.

41.   Defendant sent a letter into the State of Minnesota to Plaintiff which demanded

      money for the payment of this debt on attorney letterhead.

42.   By holding itself out as a law firm and engaging in lawyerly collection activities with

      respect to Plaintiff within the State of Minnesota, Defendant has therefore engaged in

      the unauthorized practice of law with respect to Plaintiff and is therefore liable for

      actual damages, attorney’s fees, and costs.

43.   The collection activities undertaken by Defendant without first having properly

      licensed this entity as a foreign law firm under Minnesota law constitutes the

      unauthorized practice of law in violation of Minn. Stat. § 481.02, Subd. 1.

44.   Defendant is also not licensed to collect debts within the State of Minnesota, even

      though it could have obtained a collection agency license from the Minnesota

      Department of Commerce, as many out-of-state law firms have done.

45.   The transmission of this collection letter to Plaintiff by Defendant suggesting that these

      communications were from a lawyer and a law firm, when these persons were not

      authorized to engage in the practice of law within Minnesota, constitutes the

      unauthorized practice of law with respect to Plaintiff in violation of Minn. Stat. §

      481.02, Subd. 1, and Defendant is therefore liable for Plaintiff’s actual damages,

      attorney’s fees, and costs.

46.   It was an independently false and deceptive debt collection practice in violation of the

      FDCPA by Defendant to state, suggest, or imply that it was in fact authorized to


                                             -10-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 11 of 20




      practice law within the State of Minnesota when it was not by sending this attorney

      collection letter to Plaintiff in Minnesota.

47.   The debt collection activities within the State of Minnesota by Defendant, an

      unlicensed attorney, were actions done in violation of numerous and multiple

      provisions of the FDCPA, including but not limited to 15 U.S.C. §§ 1692e,

      1692e(2), 1692e(3), 1692e(5), 1692e(9), 1692e(10), and 1692f, amongst others.

                              Respondeat Superior Liability

48.   The acts and omissions herein of the individuals employed to collect debts by

      Defendant, and the other debt collectors employed as agents of Defendant who

      communicated with Plaintiff as further described herein, were committed within the

      time and space limits of their agency relationship with their principal, Defendant.

49.   The acts and omissions by these individuals and these other debt collectors were

      incidental to, or of the same general nature as, the responsibilities these agents were

      authorized to perform by Defendant in collecting consumer debts.

50.   By committing these acts and omissions against Plaintiff, these individuals and

      these other debt collectors were motivated to benefit their principal, Defendant.

51.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of state and federal law by its collection employees, including but not

      limited to violations of the FDCPA in its attempts to collect this debt from Plaintiff.

                                     TRIAL BY JURY

52.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues


                                             -11-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 12 of 20




      so triable.

                                CAUSES OF ACTION

                                       COUNT I.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                15 U.S.C. § 1692 et seq.

53.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

54.   The foregoing acts and omissions of Defendant and its agents constitute numerous

      and multiple violations of the FDCPA including, but not limited to, each and every

      one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq., with

      respect to Plaintiff.

55.   As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to statutory

      damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from

      Defendant herein.

                                       COUNT II.

                       UNAUTHORIZED PRACTICE OF LAW

                                MINN. STAT. § 481.02

56.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

57.   Defendant’s foregoing acts, as described herein, in attempting to collect this debt by

      conducting unlicensed legal collection activities and sending a collection demand


                                           -12-
       CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 13 of 20




      letter to Plaintiff in Minnesota, and falsely suggesting itself as authorized to provide

      legal services within Minnesota on behalf of its corporate client, was the

      unauthorized practice of law in Minnesota.

58.   Plaintiff is therefore entitled to declaratory relief pursuant to Minn. Stat. § 481.02

      subd. 8, and § 8.31 subdivisions 3 and 3a, declaring Defendant’s actions as

      described herein to be the unauthorized practice of law in violation of Minn. Stat. §

      481.02.

59.   Plaintiff is also entitled to injunctive relief pursuant to Minn. Stat. § 481.02 subd. 8,

      and § 8.31 subdivisions 3 and 3a, enjoining Defendant from engaging in the

      unauthorized practice of law in violation of Minn. Stat. § 481.02.

60.   Plaintiff is also entitled to Plaintiff’s attorney’s fees, costs of investigation, and costs

      pursuant to Minn. Stat. § 481.02 subd. 8, and § 8.31 subdivisions 3 and 3a.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

      • for an award of actual and statutory damages of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney’s fees pursuant to 15

         U.S.C. § 1692k(a)(3) against Defendant and for Plaintiff;

      • for a declaration that Defendant’s actions as described herein to be the

         unauthorized practice of law in violation of Minn. Stat. § 481.02;

      • for an order enjoining Defendant from engaging in the unauthorized practice of

         law in violation of Minn. Stat. § 481.02;


                                              -13-
      CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 14 of 20




     • for an award of Plaintiff attorney’s fees, costs of investigation, and costs

        pursuant to Minn. Stat. § 481.02 subd. 8, and § 8.31 subdivisions 3 and 3a;

     • and for such other and further relief as may be just and proper.


                                            Respectfully submitted,

                                            THE BARRY LAW OFFICE, LTD

Dated: December 16, 2020                    By: s/ Peter F. Barry
                                            Peter F. Barry, Esq.
                                            Attorney I.D.#0266577
                                            2828 University Ave. SE, Suite 202
                                            Minneapolis, Minnesota 55414-4127
                                            Telephone: (612) 379-8800
                                            pbarry@lawpoint.com

                                            Attorney for Plaintiff




                                         -14-
CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 15 of 20
        CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 16 of 20




NOTICE TO PRESERVE ALL DOCUMENTS, RECORDINGS, AND TANGIBLE
THINGS, AND ALL ELECTRONICALLY STORED INFORMATION (“Notice”)


To the Defendant(s) Above:

As you know, this law firm has been retained to represent the Plaintiff in the above
captioned matter (“Lawsuit”). As used in this notice, the terms “you” and “your” refer
to the Defendant(s) above-named and their predecessors, successors, parents, subsidiaries,
divisions and affiliates and its respective officers, directors, agents, attorneys, accounts,
employees, partners, contractors and other persons occupying similar positions or
performing any functions on behalf of Defendant.

My client respectfully demands that you preserve all recordings, documents, tangible
things and electronically stored information that are in anyway relevant to the
Lawsuit. A civil suit has been commenced against you by my client in the District Court
herein, related to the matters described herein.

You have a legal duty to preserve evidence in this matter. This duty to preserve
evidence exists not only after the formal commencement of litigation, but whenever a party
knows or should know that litigation is reasonably foreseeable. The Minnesota Supreme
Court has specifically addressed this issue:

       We have said that the spoliation of evidence is the “failure to preserve
       property for another's use as evidence in pending or future
       litigation.” Federated Mut. Ins. Co. v. Litchfield Precision Components,
       Inc., 456 N.W.2d 434, 436 (Minn.1990) (quoting County of Solano v.
       Delancy, 264 Cal.Rptr. 721, 724 n. 4 (Cal.Ct.App.1989)). Further, we have
       recognized that, regardless of whether a party acted in good or bad faith, “the
       affirmative destruction of evidence has not been condoned.” Patton, 538
       N.W.2d at 119. The duty to preserve evidence2 exists not only after the
       formal commencement of litigation, but whenever a party knows or should
       know that litigation is reasonably foreseeable. See id. at 118–19. Breach of
       the duty to preserve evidence once such a duty arises may be sanctioned,
       under a court's inherent authority, as spoliation. See id. at 118. Here, we
       specifically reaffirm our rule that custodial parties have a duty to preserve
       relevant evidence for use in litigation. Id. at 116. We also reaffirm our
       previously stated rule that, even when a breach of the duty to preserve
       evidence is not done in bad faith, the district court must attempt to remedy
       any prejudice that occurs as a result of the destruction of the evidence. Id.

Miller v. Lankow, 801 N.W.2d 120, 127–28 (Minn. 2011)



                                            -16-
        CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 17 of 20




Once a duty to preserve evidence has arisen, the breach of that duty may subject a
party to sanctions under a court's inherent authority as spoliation. "Courts have long
afforded redress for the destruction of evidence * * *." Federated Mut. Ins. Co. v. Litchfield
Precision Components, Inc., 456 N.W.2d 434, 436 (Minn.1990).

Much of the information that is subject to disclosure or responsive to discovery in this
case may be stored on your current and former computer systems and other media
and devices, including personal digital assistants, voice messaging systems, online
repositories, telephone recording systems, hard drives and cell phones. The term
Electronically Stored Information (hereinafter “ESI”) should be afforded the broadest
possible meaning and includes (by way of example and not as an exclusive list) potentially
relevant information electronically, digitally, magnetically, optically or otherwise stored
as:

        • Audio and/or video records of any telephone calls and conversations
          made related to the events described in the Lawsuit
        • digital communications (for example email, voicemail, imaging,
          scanning, and/or instant messaging);
        • email service stores and server information (for example SQL Server,
          Oracle, Dropbox, Box, lotus, domino.nsf, Microsoft exchange.edb,
          Google Corporate Gmail, etc.);
        • word processing documents (for example Microsoft Word or
          WordPerfect files and all drafts thereof);
        • spreadsheets and tables;
        • accounting application data;
        • imaging and facsimile files;
        • recordings of any conversations with my client;
        • phone records of any calls to my client;
        • databases (for example Access, Oracle, SQL Server data);
        • Contact and relationship data management (for example Outlook, Ask or
          Interaction);
        • Calendar and diary application data;
        • online access data (for example temporary internet files, history files and
          cookies);
        • presentations (for example PowerPoint and Corel presentations);
        • network access and server activity logs relating to information exchanged
          between you and third parties, and by you with third parties;
        • project management application data;
        • backup and archival files;
        • letters, documents, or correspondence of whatever kind related to existing
          loss prevention policies, and changes, updates, alterations made to loss
          prevention policies for the past three (3) years


                                            -17-
        CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 18 of 20




My client hereby demands that you preserve both accessible and inaccessible ESI.
This demand is reasonable and necessary. Pursuant to the Rules of Civil Procedure, in the
event of an eventual civil suit you must identify all sources of ESI you decline to produce
and demonstrate why such sources are not reasonably accessible. For good cause shown
in that event, the Court may order production of ESI even if it is not reasonably accessible.
Accordingly, you must preserve ESI that you deem inaccessible so as not to preempt the
Court’s authority.

Preservation requires your immediate intervention. You must act immediately to
preserve potentially relevant ESI, including, without limitation, information and the earlier
of a created or last modified date for ESI concerning any activity, updates, changes,
alterations, or modifications to the information maintained by you related to the events
described in the above-referenced lawsuit, through the date of this demand. Adequate
preservation of ESI requires more than simply refraining from efforts to destroy or dispose
of such evidence. You must immediately intervene to prevent loss due to routine
operations or malfeasance and employ proper techniques and protocols to preserve ESI.
Booting a drive, examining its contents or running any application may irretrievably alter
the evidence contained therein and constitute spoliation of evidence.

You are also directed to immediately initiate a litigation hold for potentially relevant
ESI, documents and tangible things, and to act diligently and in good faith to secure
and audit compliance with that litigation hold. You are further directed to immediately
identify and modify or suspend features of your information systems and devices, which,
in routine operation, operate to cause the loss of potentially relevant ESI. Examples of
such features and operations that could result in spoliation include:

          • purging the contents of email repositories by age, capacity or any other
            criteria
          • using data or media wiping, disposal, erasure of encryption utilities or
            devices
          • overriding erasing, destroying or discarding backup media
          • reassigning, re-imaging or deposing of systems, servers, devices or media
          • running antivirus or other programs affecting wholesale metadata alteration
          • releasing or purging online storage repositories
          • using metadata stripper utilities
          • disabling server, packet or local instant messaging login
          • executing drive or file defragmentation or compression programs
          • shredding or other destruction of documents, routine or otherwise

You should anticipate that your officers, employees, or others may seek to hide,
destroy or alter ESI. This is not a concern that is unique to you or your organization.



                                            -18-
        CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 19 of 20




Rather it is simply conduct that occurs with such regularity that any custodian of ESI and
their counsel must anticipate and guard against its occurrence. You are directed to preserve
complete backup tape sets (including differentials and incrementals) containing recordings,
emails and ESI for any person involved in the activity, updates, changes, alterations, or
modifications to the information maintained by you related to the events described in the
above-referenced lawsuit, through the date of this demand, whether inside or outside of
your organization and control. You should also take affirmative steps to prevent anyone
with access to your data, systems or archives from seeking to modify destroy or hide ESI.

As an appropriate and cost-effective means of preservation, you should remove from
service and securely sequester the systems, media and devices housing potentially
relevant ESI. In the event that you deem it impractical to sequester those systems, we
believe that the breadth of preservation required, coupled with the modest number of
systems implicated, dictates that forensically sound imaging of the systems identified
above is expedient and cost effective. As we anticipate the need for forensic examination
of one or more of the systems and the presence of relevant evidence in forensically
accessible areas of the drives, we demand that you employ forensically sound ESI
preservation methods. Failure to use such methods imposes a significant threat of
spoliation and data loss. Be advised that a conventional copy, backup or ghosting of a hard
drive does not produce a forensically sound image because it only captures active, unlocked
data files and fails to preserve forensically significant data.

You should anticipate that certain ESI, including but not limited to recordings,
spreadsheets and databases will be sought in the forms or form in which it was
ordinarily maintained, that is in native form. Accordingly, you should preserve ESI in
such native forms and should not employ methods to preserve ESI that remove or degrade
the ability to search ESI by electronic means or that make it difficult or burdensome to use
that information.

You should further anticipate the need to disclose and produce system and
application metadata and act to preserve it. System metadata is information describing
the history and characteristics of other ESI. This information is typically associated with
tracking or managing an electronic file and often includes data reflecting a file’s name,
size, custodian, location and dates of creation and last modification or access. Metadata
may be overwritten or corrupted by careless handling or improper preservation, including
by moving, copying or examining the contents of files. As hard copies do not preserve
electronic search ability or metadata, they are not an adequate substitute for, or cumulative
of, electronically stored versions. If information exists in both electronic and paper forms,
you should preserve both the forms.

We desire to work with you to agree upon an acceptable protocol for forensically
sound preservation and can supply a suitable protocol if you will furnish an inventory
and description of the systems and media to be preserved. Alternatively, if you


                                            -19-
        CASE 0:20-cv-02548-PAM-TNL Doc. 1 Filed 12/16/20 Page 20 of 20




promptly disclose the preservation protocol you intend to employ, perhaps we can now
identify any points of disagreement and resolve them.

A successful and compliant ESI preservation effort requires expertise. If you do not
currently have such expertise, we urge you to engage the services of an expert in electronic
evidence and computer forensics. Perhaps our respective experts can work cooperatively
to secure a balance between evidence preservation and burden that is fair to both sides and
acceptable to the Court. I am available to discuss reasonable preservation steps; however,
you should not defer preservation steps pending such discussions if ESI may be lost or
corrupted as a consequence of delay. Should your failure to preserve potentially relevant
evidence result in the corruption, loss or delay of production of evidence to which we are
entitled, that failure would constitute spoliation of evidence.

Please confirm in writing no later than five (5) business days from the date of this
Notice, that you have taken the steps outlined in this Notice to preserve ESI and
tangible documents potentially relevant to this pending action. If you have not
undertaken the steps outlined above, or have taken other actions, please describe what you
have done to preserve potentially relevant evidence.

If you retain legal counsel with respect to these matters, please direct this Notice to their
immediate attention. Thank you for your anticipated cooperation in this vital matter.

                                               Respectfully submitted,

                                               THE BARRY LAW OFFICE, LTD

 Dated: December 16, 2020                      By: s/ Peter F. Barry
                                               Peter F. Barry, Esq.
                                               Attorney I.D.#0266577
                                               2828 University Ave. SE, Suite 202
                                               Minneapolis, Minnesota 55414-4127
                                               Telephone: (612) 379-8800
                                               pbarry@lawpoint.com

                                               Attorney for Plaintiff




                                            -20-
